Citation Nr: 0929188	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  08-03 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 
38 U.S.C. § 1318.

2.  Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1944 to June 
1946.  He died on May [redacted], 2007; the appellant is his 
surviving spouse.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was discharged from service in June 1946, and 
was not a prisoner of war.

2.  At the time of the Veteran's death in May 2007, service 
connection was in effect for instability of the left knee 
evaluated at 30 percent disabling, degenerative joint disease 
of the right knee evaluated at 30 percent disabling, 
degenerative disc disease of the lumbar spine evaluated at 20 
percent disabling, and a total disability rating based on 
individual unemployability was in effect from June 30, 1998.

3.  The Veteran's service-connected disabilities were not 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding his death.

4.  The Veteran died in May 2007 of acute cardio-respiratory 
failure due to or as a consequence of acute myocardial 
infarction due to or as a consequence of chronic ischemic 
disease, which were first documented many years after 
service, and are not clinically related to service. 

5.  A service-connected disability did not cause or 
materially contribute to the Veteran's death; service 
connection for diabetes mellitus was not established; and 
diabetes mellitus is not related to service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2008).

2.  The criteria for establishing service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1310 (West 2002); 38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The notice 
requirements of the VCAA require VA to notify an appellant of 
what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; and what subset of the 
necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2008).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

In a July 2007 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the appellant regarding 
what information and evidence is needed to substantiate 
claims for service connection for the cause of the Veteran's 
death and for DIC under 38 U.S.C.A. § 1318, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence will be obtained by VA.  
While the notice does not fully comply with Hupp, supra, the 
appellant was informed of the Veteran's service-connected 
disabilities when she was sent a copy of the July 2007 rating 
action, and she has advised VA of the treatment the Veteran 
received.  The appellant also sent a letter in October 2007 
noting that she believed her husband's service-connected 
disabilities caused him to be unable to exercise and, 
therefore, he developed diabetes which led to his death.  
Additionally, treatment records from the Canandaigua VAMC 
show that the appellant was active in attempting to get 
physicians to link her husband's death to his service-
connected disabilities.  As such, the Board concludes that 
the appellant had actual knowledge of the requirements for 
establishing service connection for the cause of the 
Veteran's death.  

A March 2006 letter also advised the appellant of how VA 
determines a disability rating and assigns an effective date.  
The case was last readjudicated in February 2008.  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claim, any question as to 
an appropriate effective date to be assigned is rendered 
moot.  Thus, no prejudice will result by the adjudication of 
the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, VA examination reports, VA medical opinions, and the 
death certificate.  For these reasons, the Board finds that 
the duties to notify and assist the appellant have been met.

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  DIC under 38 U.S.C.A. § 1318

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  After a review of all the 
evidence of record, the Board finds that in this case the 
undisputed facts demonstrate that the legal criteria for 
entitlement to DIC under 38 U.S.C.A. § 1318 were not met.

Under 38 U.S.C.A. § 1318(a) (West 2002 & Supp. 2008), 
benefits are payable to the surviving spouse and to the 
children of a "deceased veteran" in the same manner as if the 
death were service connected.  A "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a) (2008).  The 
service-connected disability(ies) must have been (1) 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding the veteran's death, or (2) 
continuously rated totally disabling for a period of not less 
than 5 years from the date of the veteran's discharge or 
other release from active duty; or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
Id.  The total disability rating may be schedular or based on 
individual unemployability under 38 C.F.R. § 4.16.  38 C.F.R. 
§ 3.22(c) (2008).

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. 
§ 1318 and certain other cases, issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  38 C.F.R. § 20.1106 (2008).

Thus, the only possible ways of prevailing on a claim for 
benefits under 
38 U.S.C.A. § 1318 would be: (1) meeting the statutory 
duration requirements for a total disability rating at the 
time of death; or (2) showing that such requirements would 
have been met but for clear and unmistakable error (CUE) in a 
decision on a claim filed during the Veteran's lifetime.

At the time of the Veteran's death on May [redacted], 2007, service 
connection was in effect for instability of the left knee 
evaluated at 30 percent disabling, degenerative joint disease 
of the right knee evaluated at 30 percent disabling, and 
degenerative disc disease of the lumbar spine evaluated at 20 
percent disabling.  A total disability rating based on 
individual unemployability was in effect from June 30, 1998, 
which is a period of time less than 10 years from the 
Veteran's death.  Thus, he did not meet the 10 year statutory 
duration requirements for a 100 percent rating at the time of 
his death in May 2007.  Moreover, the appellant has not 
contended that any prior determinations rendered on the 
Veteran's claims were clearly and unmistakably erroneous.

A letter entitled "Cause of Action" that was signed by the 
appellant and the Veteran in March 2002 complained that the 
Veteran's unemployability benefits should be retroactive to 
1978.  The letter is noted to have been received at the RO in 
October 2007, several months after the Veteran's death.

Accordingly, the Veteran did not meet the 10-year statutory 
duration requirements for a total disability rating at the 
time of his death.  For this reason, the Board must 
regrettably conclude that the requirements of 38 U.S.C.A. § 
1318 have not been met, and the claim for DIC benefits under 
that provision must be denied.

B.  Service connection for cause of death

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death, the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312 (2008).

In order to establish service connection for the cause of the 
Veteran's death, there must be (1) medical evidence of a 
current disability (the disability that caused death); (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the cause of death.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

The appellant contends that the Veteran's service-connected 
bilateral knee disabilities and lumbar spine disability 
caused the Veteran to be unable to exercise, which 
contributed to his development of diabetes mellitus, which in 
turn contributed to his chronic ischemic disease, cardiac 
infarction, and death.

The Certificate of Death shows that the Veteran died in May 
2007.  The immediate cause of death is noted to be acute 
cardio-respiratory failure due to or as a consequence of 
acute myocardial infarction due to or as a consequence of 
chronic ischemic disease.  At the time of the Veteran's death 
he was service connected for left knee instability, right 
knee degenerative joint disease, and degenerative disc 
disease of the lumbar spine.  The Veteran was not service 
connected for diabetes mellitus.  Service treatment records 
were negative for treatment or complaints regarding cardiac 
problems or ischemia.

VA treatment records show that in May 2007 the appellant 
discussed the Veteran's death with the physician who signed 
the Veteran's death certificate.  The appellant inquired if 
the physician could connect the Veteran's cause of death with 
his service-connected disabilities.  The physician noted that 
the Veteran's cause of death was due to ischemic heart 
disease and that, based on his history as a provider for the 
Veteran, the physician could not link the Veteran's cause of 
death to his service-connected disabilities.

In December 2007 VA treatment records show that the appellant 
contacted one of the Veteran's treating VA physicians to 
inquire as to whether he could relate the Veteran's cause of 
death to the Veteran's service-connected disabilities.  At 
the meeting a VAMC employee noted that the physician stated 
he could make a statement that the Veteran's service-
connected disabilities "could have contributed to his 
inability to exercise which could have contributed to his 
obesity which may have been a factor in his developing 
diabetes."

A December 2007 letter from the VA treating physician noted 
that the physician knew the Veteran was service connected for 
a knee disability and back strain.  The VA physician provided 
an opinion that "these conditions made exercise difficult 
which likely contributed to his obesity which is known to be 
a risk factor for diabetes mellitus."  

Though the VA physician has noted that there may be an 
attenuated link between the Veteran's service-connected 
disabilities, his inability to exercise, his weight, and the 
development of diabetes mellitus (and one could then infer 
the diabetes mellitus contributed to the development of 
ischemia and eventually the Veteran's death), this opinion 
does not establish the nexus requirement needed to 
substantiate a claim for service connection for cause of 
death.  The evidence must show that the Veteran's 
disabilities substantially or materially contributed to his 
cause of death.  

The VA physician's opinion does not constitute evidence of 
substantial or material contribution to death because the 
opinion is that the Veteran's lack of exercise only likely 
contributed to his obesity, which is only one of the risk 
factors for diabetes.  The VA physician did not directly link 
the Veteran's obesity to his specific development of diabetes 
mellitus, but indicated that obesity is one of the known risk 
factors for diabetes mellitus.  Service connection for 
diabetes mellitus was not established during the Veteran's 
lifetime.  Additionally, the Veteran's diabetes mellitus is 
not otherwise shown by competent evidence to have arisen in 
service, or to have been related to any in-service injury or 
disease. 

Moreover, the VA physician's statements (impliedly in the 
December 2007 letter, and directly in the December 2007 VA 
treatment record) indicated only that it was "possible" or 
that there "may" be a relationship between the conditions and 
cause of death, and are therefore merely speculative.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions 
expressed in terms of "may" also implies "may" or "may not" 
and are too speculative to establish a plausible claim by 
themselves); see also Bostain v. West, 11 Vet. App. 124, 127-
28 (1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical opinions employing the phrase "may" or "may not" are 
speculative).

As for the appellant's personal opinion on the etiology of 
the cause of the Veteran's death, where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Because the appellant is not a medical 
expert, her assertion that a relationship exists between the 
Veteran's cause of death and his service-connected 
disabilities cannot constitute competent evidence of such a 
relationship.  The appellant's personal belief, no matter how 
sincere, is unsupported by medical evidence and cannot form 
the basis of her claim.  See Voerth v. West, 13 Vet. App. 117 
(1999).  

The Board finds that the weight of the competent evidence 
preponderates against a finding that any service-connected 
disabilities substantially or materially contributed to the 
Veteran's development of chronic ischemia and to his death.  
For the foregoing reasons, the Board finds that the death of 
the Veteran is not shown to have been caused by a service-
related disability or disabilities.



In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.102 (2008). 


ORDER

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
denied.

Service connection for the cause of death of the Veteran is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


